


Exhibit 10.2
AMENDMENT NO. 1 TO RAILCAR MANAGEMENT AGREEMENT
This Amendment to the Railcar Management Agreement (this “Amendment”) is dated
as of January 15, 2014, between LONGTRAIN LEASING I, LLC, a Delaware limited
liability company (“Owner”) and AMERICAN RAILCAR LEASING LLC, a Delaware limited
liability company (together with any successor manager or permitted assignee,
“Manager”).
WITNESSETH:
WHEREAS, Owner and Manager entered into that certain Railcar Management
Agreement, dated as of December 20, 2012, (the “Agreement”);
WHEREAS, the Owner entered into that certain Credit Agreement dated December 20,
2012, by and among the Owner, American Railcar Industries, Inc. (the “Seller”),
the various institutions from time to time party to the Credit Agreement, as
Lenders, Fifth Third Bank, an Ohio banking corporation, as Original
Administrative Agent (“Original Administrative Agent”), and Fifth Third Bank and
Key Equipment Finance Inc. as Original Co-Syndication Agents (“Original
Co-Syndication Agents”) (the “Original Credit Agreement”);
WHEREAS, Key Equipment Finance, a division of KeyBank National Association, a
national banking association (“Key Equipment Finance”), has replaced Fifth Third
Bank as Administrative Agent under the Credit Agreement (defined below) pursuant
to the terms and conditions of that certain Assignment and Assumption of
Administrative Agent Role dated as of January 15, 2014, by and between Fifth
Third Bank and Key Equipment Finance;
WHEREAS, the Original Credit Agreement has been amended and restated by that
certain Amended and Restated Credit Agreement dated as of January 15, 2014, by
and among the Owner, Seller, the various institutions from time to time party to
the Credit Agreement, as Lenders (the “Lenders”), and Key Equipment Finance (the
“Administrative Agent” and “Syndication Agent”) (as it may from time to time be
amended, restated, refinanced, or replaced, the “Credit Agreement”); and
WHEREAS, Owner and Manager desire to amend certain provisions of the Agreement,
subject to the terms hereof;




--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.
DEFINED TERMS.

Unless otherwise defined herein, all capitalized terms used herein have the
meanings assigned to such terms in the Agreement, as amended hereby.
SECTION 2.
AMENDMENT.

Upon the Amendment Effective Date (as hereinafter defined), the Agreement is
hereby amended by:
(a)Deleting the second recital of the Agreement and substituting the following
in lieu thereof:
“WHEREAS, Owner entered into that certain Credit Agreement dated December 20,
2012, among the Owner, American Railcar Industries, Inc. (the “Seller”), the
various institutions from time to time party to the Credit Agreement, as
Lenders, Fifth Third Bank, an Ohio banking corporation, as Original
Administrative Agent (“Original Administrative Agent”) and Fifth Third Bank and
Key Equipment Finance Inc. as Original Co-Syndication Agents (“Original
Co-Syndication Agents”), which has been amended and restated by that certain
Amended and Restated Credit Agreement, dated as of January 15, 2014, by and
among the Owner, Seller, the various institutions from time to time party to the
Credit Agreement, as Lenders (the “Lenders”), Key Equipment Finance, a division
of KeyBank National Association, a national banking association (the
“Administrative Agent” and “Syndication Agent”) (as it may from time to time be
amended, restated, modified, waived, refinanced, or replaced, the “Credit
Agreement”), pursuant to which the Lenders have provided a term loan to Owner in
order to permit Owner to acquire certain Equipment and their related Lease
Agreements;”
(b)    Deleting the definition of "Administrative Agent" in Section 1.1 in its
entirety and substituting the following in lieu thereof:
“Administrative Agent” shall have the meaning assigned to such term in the
Recitals.    
(c)    Deleting the definition of “Final Termination Date” in Section 1.1 in its
entirety and substituting the following in lieu thereof:

- 2 -

--------------------------------------------------------------------------------




“Final Termination Date” shall mean the earlier of (i) the date on which all of
the Obligations (other than contingent obligations not due and owing) are paid
in full in cash and (ii) January 15, 2020.
(d)    Deleting Section 1.2(m) in its entirety and substituting the following in
lieu thereof:
"(m)    all references to any contract, document or agreement shall mean such
contract, document or agreement as amended, restated, supplemented, replaced,
refinanced or otherwise modified and in effect from time to time."
(e)    Deleting Section 8.4 in its entirety and substituting the following in
lieu thereof:
“Manager will deliver the financial statements required to be delivered by
Manager under Section 6.1(a), (b) and (i) of the Credit Agreement.”
(f)    Deleting the notice information for the Administrative Agent in Section
16.3 in its entirety and substituting the following in lieu thereof:
Key Equipment Finance, a division of KeyBank National Association
1000 S. McCaslin Boulevard
Superior, CO  80027
Attention: Richard Anderson
Telephone: (720) 304-1247
Telecopy: (216) 370-9166
Email: richard.s.anderson@key.com
SECTION 3.    REPRESENTATIONS AND WARRANTIES.
Owner and Manager each hereby represents and warrants to each other that:
(a) the execution, delivery and performance of this Amendment has been duly
authorized by all necessary action on its part, it has duly executed and
delivered this Amendment, and this Amendment is a legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law); and
(b) all representations and warranties contained in the Agreement are true and
correct in all material respects as of the Amendment Effective Date and as
though made on the Amendment

- 3 -

--------------------------------------------------------------------------------




Effective Date, except (i) to the extent specifically made with regard to a
particular date and (ii) for such changes as are a result of any act or omission
specifically permitted under any Loan Document.
The Manager further represents and warrants to the Owner that no Manager
Termination Events have occurred or are continuing as of the Amendment Effective
Date.
SECTION 4.
CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT.

This Amendment shall become effective as of January 15, 2014 (the “Amendment
Effective Date”) upon satisfaction of each of the following conditions:
(a)    Owner and Manager shall have executed this Amendment.
(b)    Administrative Agent shall have received a fully executed copy of this
Amendment.
    
SECTION 5.
EXECUTION IN COUNTERPARTS.

This Amendment may be executed in counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart by facsimile or electronic means shall be equally effective as
delivery of an originally executed counterpart.
SECTION 6.
GOVERNING LAW.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUCTED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
SECTION 7.
EFFECT OF AMENDMENT; REAFFIRMATION OF AGREEMENT.

Owner and Manager hereby agree that:
(a)    Upon the effectiveness of the amendment set forth in Section 2 of this
Amendment, each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Agreement amended hereby.

- 4 -

--------------------------------------------------------------------------------




(b)    Except as specifically amended, waived or otherwise modified herein, the
terms and conditions of the Agreement and any other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect and, subject to such amendments, waivers and modifications
herein set forth, are hereby ratified and confirmed.
[Signature Page Follows]



- 5 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
LONGTRAIN LEASING I, LLC,
as Owner
By                        
Name    
Title    


AMERICAN RAILCAR LEASING LLC,
as Manager
By                        
Name    
Title    


RECEIPT ACKNOWLEDGED


KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NATIONAL ASSOCIATION
as Administrative Agent
By                        
Name    
Title    




[SIGNATURE PAGE TO AMENDMENT NO. 1 TO RAILCAR MANAGEMENT AGREEMENT]


